Case: 20-60595     Document: 00515913440         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 24, 2021
                                  No. 20-60595
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Ana C. Perez, also known as Ines Rosario Perez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A094 923 673


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ana C. Perez is a native and citizen of Guatemala who has filed a
   petition for review with this court challenging a decision of the Board of
   Immigration Appeals (BIA) denying her motion to reopen her removal
   proceedings in order to apply for asylum. She argues that the denial was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60595      Document: 00515913440          Page: 2   Date Filed: 06/24/2021




                                    No. 20-60595


   erroneous because she showed that conditions in Guatemala, especially for
   women, have deteriorated, leading her to fear for her safety even more than
   she did previously. She also contends that the BIA infringed her due process
   rights because it did not give her claim proper consideration.
          Motions to reopen are disfavored, and one who brings such a motion
   has a heavy burden. Ojeda-Calderon v. Holder, 726 F.3d 669, 672 (5th Cir.
   2013). Accordingly, the denial of a motion to reopen is reviewed under “a
   highly deferential abuse-of-discretion standard.” Id. (internal quotation
   marks and citation omitted). Under this standard, the denial will be upheld
   even if this court concludes that it is erroneous, “so long as it is not
   capricious, racially invidious, utterly without foundation in the evidence, or
   otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir.
   2005) (citation omitted). A motion to reopen may be denied if the alien fails
   to make a prima facie showing that he is entitled to the underlying substantive
   relief requested. I.N.S. v. Abudu, 485 U.S. 94, 104 (1988).
          The record shows no abuse of discretion in connection with the denial
   of the motion to reopen but instead shows that the BIA applied the relevant
   law to the facts in front of it. See id.; Zhao, 404 F.3d at 303-04. Perez’s due
   process claim fails for want of a showing of substantial prejudice. See Santos-
   Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). The petition for review
   is DENIED.




                                         2